Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 03/30/2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/05/2021, 04/05/2021, 05/11/2021, 05/11/2021, 08/09/2021, 08/09/2021, 01/21/2022, 01/21/2022, 04/21/2022 and 08/16/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 03/30/2021 is accepted as part of the formal application.

Double Patenting
35 U.S.C. 101, Statutory Basis for Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Rejection, 35 U.S.C. 101, Double Patenting
Claims 1-20 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of U.S. Patent No. 10971813. This is a statutory double patenting rejection. 
US Application 17217882
Claim 1, An apparatus, comprising:
an antenna including:
a planar conductor having an aperture formed in a portion of the planar conductor;
a first component that is coupled between a middle of the aperture and a side of the aperture, wherein the first component provides a first impedance value;
a second component that is coupled between the middle of the aperture and an opposing side of the aperture, wherein the second component provides a second impedance value; and
wherein in response to changing one of the first impedance value or the second impedance value to be non-equal to each other, a signal provided at the middle of the aperture is radiated by the antenna.

Claim 2, The apparatus of claim 1, when the signal is radiated by the antenna, further comprising providing a 180 degree phase shift for the radiated signal based on which of the first impedance value or the second impedance value is greater than each other.

Claim 3, The apparatus of claim 1, further comprising:
a plurality of antennas, and wherein a distance between each planar conductor of each antenna is configured between one third and one eleventh of a wavelength of the signal radiated by the plurality of antennas, wherein the distance is provided to reduce mutual coupling between the plurality of antennas.

Claim 4, The apparatus of claim 1, further comprising:
a plurality of antennas, wherein the plurality of antennas are patch antennas that are arranged on a circuit board for a wireless communication device, and wherein a length of each patch antenna is less than half of a length of a wavelength of the signal provided by the signal source.

Claim 5, The apparatus of claim 1, further comprising:
a controller that performs actions, comprising:
varying at least one of the first impedance value or the second impedance value to match each other; and
varying at least one of the first impedance value or the second impedance value to non-match each other.

Claim 6, The apparatus of claim 1, wherein one of the first impedance value or the second impedance value provides a fixed impedance value and the other of the first impedance value or the second impedance value provides a variable impedance value. 

Claim 7, The apparatus of claim 1, wherein each of the first impedance value and the second impedance value is arranged to further comprise one of a switch, an electronic switch, a varactor, a fixed impedance device, or a variable impedance device.

Claim 8, The apparatus of claim 1, wherein the signal source is arranged to further comprise one or more of a signal generator, a waveguide, or an electronic circuit, and wherein the signal is provided at a frequency that is one of a radio signal frequency or a microwave signal frequency.

Claim 9, The apparatus of claim 1, further comprising:
a direct current (DC) ground that is coupled to the planar conductor, wherein the DC ground is arranged to provide a DC bias to improve one or more of impedance matching and radiation patterns for the antenna.

Claim 10, The apparatus of claim 1, wherein the aperture further comprises a two-dimensional shape that is one of rectangular, square, triangular, circular, curved, elliptical, quadrilateral, or polygon.

Claim 11, The apparatus of claim 1, wherein the planar conductor further comprises:
a first planar region and a second planar region that forms the planar conductor, wherein a non-conductive gap is disposed between opposing edges of the first planar region and the second planar region, and wherein a width of the non-conductive gap is minimized to provide a dipole mode for the antenna to radiate the signal.

Claim 12, The apparatus of claim 1, wherein the apparatus is arranged as a holographic metasurface antenna (HMA) that employs a plurality of the antennas as scattering antennas to radiate a beam based on the provided signal.

Claim 13, A method for controlling radiation of a signal, comprising:
providing an antenna that includes a planar conductor, wherein an aperture is formed in a portion of the planar conductor;
providing a first component that is coupled between a middle of the aperture and a side of the aperture, wherein the first component provides a first impedance value;
providing a second component that is coupled between the middle of the aperture and an opposing side of the aperture, wherein the second component provides a second impedance value; and wherein in response to changing one of the first impedance value or the second impedance value to be non-equal to each other, a signal provided at the middle of the aperture is radiated by the antenna.

Claim 14, The method of claim 13, when the signal is radiated by the antenna, further comprising providing a 180 degree phase shift for the radiated signal based on which of the first impedance value or the second impedance value is greater than each other.

Claim 15, The method of claim 13, further comprising: providing a plurality of antennas, and wherein a distance between each planar conductor of each antenna is configured between one third and one eleventh of a wavelength of the signal radiated by the plurality of antennas, wherein the distance is provided to reduce mutual coupling between the plurality of antennas.

Claim 16, The method of claim 13, further comprising:
providing a plurality of patch antennas that are arranged on a circuit board for a wireless communication device, and wherein a length of each patch antenna is less than half of a length of a wavelength of the signal provided by the signal source.

Claim 17, The method of claim 13, further comprising:
employing a controller to perform actions, comprising:
varying at least one of the first impedance value or the second impedance value to match each other; and
varying at least one of the first impedance value or the second impedance value to non-match each other.

Claim 18, The method of claim 13, further comprising:
providing a direct current (DC) ground that is coupled to the planar conductor, wherein the DC ground is arranged to provide a DC bias to improve one or more of impedance matching and radiation patterns for the antenna.

Claim 19, The method of claim 13, wherein the planar conductor further comprises:
a first planar region and a second planar region that forms the planar conductor, wherein a non-conductive gap is disposed between opposing edges of the first planar region and the second planar region, and wherein a width of the non-conductive gap is minimized to provide a dipole mode for the antenna to radiate the signal.

Claim 20, A processor readable non-transitory media that includes instructions, wherein execution of the instructions by one or more processors performs actions for controlling radiation of a signal, comprising:
providing an antenna that includes a planar conductor, wherein an aperture is formed in a portion of the planar conductor;
providing a first component that is coupled between a middle of the aperture and a side of the aperture, wherein the first component provides a first impedance value;
providing a second component that is coupled between the middle of the aperture and an opposing side of the aperture, wherein the second component provides a second impedance value; and
wherein in response to changing one of the first impedance value or the second impedance value to be non-equal to each other, a signal provided at the middle of the aperture is radiated by the antenna.

US Patent 10971813
Claim 1, An apparatus, comprising:
an antenna including:
a planar conductor having an aperture formed in a portion of the planar conductor;
a first component that is coupled between a middle of the aperture and a side of the aperture, wherein the first component provides a first impedance value;
a second component that is coupled between the middle of the aperture and an opposing side of the aperture, wherein the second component provides a second impedance value; and
wherein in response to changing one of the first impedance value or the second impedance value to be non-equal to each other, a signal provided at the middle of the aperture is radiated by the antenna.

Claim 2, The apparatus of claim 1, when the signal is radiated by the antenna, further comprising providing a 180 degree phase shift for the radiated signal based on which of the first impedance value or the second impedance value is greater than each other.

Claim 3, The apparatus of claim 1, further comprising:
a plurality of antennas, and wherein a distance between each planar conductor of each antenna is configured between one third and one eleventh of a wavelength of the signal radiated by the plurality of antennas, wherein the distance is provided to reduce mutual coupling between the plurality of antennas.

Claim 4, The apparatus of claim 1, further comprising:
a plurality of antennas, wherein the plurality of antennas are patch antennas that are arranged on a circuit board for a wireless communication device, and wherein a length of each patch antenna is less than half of a length of a wavelength of the signal provided by the signal source.

Claim 5, The apparatus of claim 1, further comprising:
a controller that performs actions, comprising:
varying at least one of the first impedance value or the second impedance value to match each other; and
varying at least one of the first impedance value or the second impedance value to non-match each other.

Claim 6, The apparatus of claim 1, wherein one of the first impedance value or the second impedance value provides a fixed impedance value and the other of the first impedance value or the second impedance value provides a variable impedance value.

Claim 7, The apparatus of claim 1, wherein each of the first impedance value and the second impedance value is arranged to further comprise one of a switch, an electronic switch, a varactor, a fixed impedance device, or a variable impedance device.

Claim 8, The apparatus of claim 1, wherein the signal source is arranged to further comprise one or more of a signal generator, a waveguide, or an electronic circuit, and wherein the signal is provided at a frequency that is one of a radio signal frequency or a microwave signal frequency.

Claim 9, The apparatus of claim 1, further comprising:
a direct current (DC) ground that is coupled to the planar conductor, wherein the DC ground is arranged to provide a DC bias to improve one or more of impedance matching and radiation patterns for the antenna.

Claim 10, The apparatus of claim 1, wherein the aperture further comprises a two-dimensional shape that is one of rectangular, square, triangular, circular, curved, elliptical, quadrilateral, or polygon.

Claim 11, The apparatus of claim 1, wherein the planar conductor further comprises:
a first planar region and a second planar region that forms the planar conductor, wherein a non-conductive gap is disposed between opposing edges of the first planar region and the second planar region, and wherein a width of the non-conductive gap is minimized to provide a dipole mode for the antenna to radiate the signal.

Claim 12, The apparatus of claim 1, wherein the apparatus is arranged as a holographic metasurface antenna (HMA) that employs a plurality of the antennas as scattering antennas to radiate a beam based on the provided signal.

Claim 13, A method for controlling radiation of a signal, comprising:
providing an antenna that includes a planar conductor, wherein an aperture is formed in a portion of the planar conductor;
providing a first component that is coupled between a middle of the aperture and a side of the aperture, wherein the first component provides a first impedance value;
providing a second component that is coupled between the middle of the aperture and an opposing side of the aperture, wherein the second component provides a second impedance value; and wherein in response to changing one of the first impedance value or the second impedance value to be non-equal to each other, a signal provided at the middle of the aperture is radiated by the antenna.

Claim 14, The method of claim 13, when the signal is radiated by the antenna, further comprising providing a 180 degree phase shift for the radiated signal based on which of the first impedance value or the second impedance value is greater than each other.

Claim 15, The method of claim 13, further comprising: providing a plurality of antennas, and wherein a distance between each planar conductor of each antenna is configured between one third and one eleventh of a wavelength of the signal radiated by the plurality of antennas, wherein the distance is provided to reduce mutual coupling between the plurality of antennas.

Claim 16, The method of claim 13, further comprising:
providing a plurality of patch antennas that are arranged on a circuit board for a wireless communication device, and wherein a length of each patch antenna is less than half of a length of a wavelength of the signal provided by the signal source.

Claim 17, The method of claim 13, further comprising:
employing a controller to perform actions, comprising:
varying at least one of the first impedance value or the second impedance value to match each other; and
varying at least one of the first impedance value or the second impedance value to non-match each other.

Claim 18, The method of claim 13, further comprising:
providing a direct current (DC) ground that is coupled to the planar conductor, wherein the DC ground is arranged to provide a DC bias to improve one or more of impedance matching and radiation patterns for the antenna.

Claim 19, The method of claim 13, wherein the planar conductor further comprises:
a first planar region and a second planar region that forms the planar conductor, wherein a non-conductive gap is disposed between opposing edges of the first planar region and the second planar region, and wherein a width of the non-conductive gap is minimized to provide a dipole mode for the antenna to radiate the signal.

Claim 20, A processor readable non-transitory media that includes instructions, wherein execution of the instructions by one or more processors performs actions for controlling radiation of a signal, comprising:
providing an antenna that includes a planar conductor, wherein an aperture is formed in a portion of the planar conductor;
providing a first component that is coupled between a middle of the aperture and a side of the aperture, wherein the first component provides a first impedance value;
providing a second component that is coupled between the middle of the aperture and an opposing side of the aperture, wherein the second component provides a second impedance value; and
wherein in response to changing one of the first impedance value or the second impedance value to be non-equal to each other, a signal provided at the middle of the aperture is radiated by the antenna.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845